                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BRADLEY SAMMONS PHILPOTT,                               CASE NO. C18-0774-JCC
10                             Plaintiff,                    ORDER
11          v.

12   NANCY A. BERRYHILL,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for attorney fees
16   pursuant to the Equal Access to Justice Act (Dkt. No. 16). Having thoroughly considered the
17   motion and the relevant record, the Court GRANTS the motion and ORDERS that:
18          Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $8,951.04 and
19   expenses in the amount of $9.85, for a total of $8,960.89, subject to any offset as described in
20   Astrue v. Ratliff, 560 U.S. 586 (2010). Plaintiff is also awarded costs in the amount of $11.50
21   pursuant to 28 U.S.C. § 1920.
22          The check or checks shall be made payable to Robey Namba, P.S., based on Plaintiff’s
23   assignment of this amount to his attorney. (Dkt. No. 16-2.) The check shall be mailed to
24   Plaintiff’s attorney’s office: Robey Namba, P.S., 1414 F Street, Bellingham, WA 98225.
25   //
26   //


     ORDER
     C18-0774-JCC
     PAGE - 1
 1          DATED this 16th day of April 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0774-JCC
     PAGE - 2
